DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Status
Claims 1-6 and 10-20 are cancelled.
Claims 21 is newly added.
Claims 7-9 and 21 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Enablement Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating high blood pressure, does not reasonably provide enablement for preventing high blood pressure. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (Bd Apls 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention,5) the state of the prior art,6) the relative skill of those in the art,7) the predictability of the art, and8) the breadth of the claims.
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth hereinbelow.

1. The nature of the invention, state of the prior art, relative skill of those in the art, and the predictability of the art 
While the relative skill of those in the art is high, this is outweighed by the highly unpredictable nature of the invention. The prior art recognizes that the ability of a given polymer to alter tooth erosion potential cannot be predicted a priori, and thus must be determined empirically on a case-by-case basis. See for example Akilen ("Effect of short-term administration of cinnamon on blood pressure in patients with prediabetes and type 2 diabetes", Nutrition, Vol. 29, pp. 1192-1196 (2013)); which states that cinnamon shows “hopeful effects on blood pressure lowering potential based on limited in vivo trials (Abstract).
2. The breadth of the claims 
The rejected claims are extremely broad and inclusive of any and all possible methods comprising dosing of cinnamon, which contains both zinc and cinnamaldehyde.          
3. The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no guidance for selecting any particular method comprising both cinnamaldehyde and zinc since no working examples of in vivo data are provided (although the specification has human data for cinnamaldehyde alone and cinnamaldehyde and capsaicin in Example 1 and Example 2, respectively; see pgs 23 and 24). 

4. The quantity of experimentation necessary
Applicant fails to provide information allowing the skilled artisan to ascertain which compositions can be used to lower the blood pressure of subjects. In the instant case, only a limited number of experiments are exemplified in the specification working examples, and, as noted above, no in vivo experiments in which the claimed method was employed are shown in the specification. Accordingly, applicant has failed to provide information sufficient to practice the claimed invention absent resorting to undue experimentation. 

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2003/0068391 A1).
Harris teaches a method comprising an ingestible nerve and circulatory nutritional formulation comprising an antioxidant portion, an anti-inflammatory portion, a circulatory enhancement portion, a vasodilator portion, a nerve growth, conduction and regeneration portion, a glycemic control portion, a sorbitol inhibitor portion a lipid reduction portion, a mitochondrial activation portion and a pancreatic stem cell support element portion (Abstract). The method of Harris, comprising a unique combination of vitamins, minerals, herbs, amino acids, and other elements, provides stimulation of peripheral circulation, antioxidant nutrients to the nerves and blood vessels and help reduce lipid levels, reads on a “method for treating or preventing a cardiovascular disease” as recited in claim 7. 
Harris teaches the vasodilator portion is cinnamaldehyde (pg 4, claim 15).
Harris teaches the antioxidant portion of the method may comprise zinc (pg 2, [0020]). Harris teaches the formulation of the method may contain 0-25% zinc (pg 3, claim 2).
For claims 8 and 21, Harris teaches the vasodilator portion and the antioxidant portion are each present in in effective amounts to provide treatment of circulatory problems (pg 3, claim 1). As such, one of ordinary skill is able to determine the optimal concentrations based on the teachings of Harris. As set forth in MPEP 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
For claim 9, one of ordinary skill is able to determine the optimal dosage regimen based on the teachings of Harris. As set forth in MPEP 2144.05(II) (A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art of Harris and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

	
2) Claims 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jakinovich (US 4,220,667), in view of Zhou (CN 103948575 A; citations below from the English translation provided by Espacenet).
Jakinovich teaches condiments that are coated with saliva-insoluble zinc salts to prevent caking and to provide a dietary zinc supplement suitable for human use (Abstract). Jakinovich teaches zinc is implicated in the treatment of hypertension, and decreases desire for sodium chloride, a second means of controlling hypertension (col 4: 43-46 and 50-52). Jakinovich teaches an amount of condiment that yields 50 mg/day of zinc (col 4: 12-16).
Jakinovich does not teach cinnamaldehyde in the composition.
Zhou teaches the missing element of Jakinovich.
Zhou teaches cinnamaldehyde preparations are useful for reducing blood pressure (pg 14:43-44 and pg 15: 39-41). Zhou teaches that, preferably, the adult clinical dose is in the range of 0.01 to 200 mg/day (pg 6: 9-13).
For claim 21, as discussed above, Zhou teaches the adult clinical dose of cinnamaldehyde is in the range of 0.01 to 200 mg/day and Jakinovich teaches a dosage of zinc of 50 mg/day. As such, the examiner calculates a ratio of 1:5000 to 1:0.25 daily, overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date on the claimed invention, to choose cinnamaldehyde, as taught by Zhou, to be incorporated into the method of Jakinovich, since Zhou teaches that cinnamaldehyde is effective for reducing blood pressure (hypertension) and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
Thus, in view of the teachings of Jakinovich and Zhou, there would have been a reasonable expectation that a method comprising a composition comprising zinc and cinnamaldehyde could be successfully prepared and used in a method for treating a high blood pressure.

2) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakinovich (cited above), in view of Zhou (cited above), and Friedman (J. Agric. Food Chem. 2000, 48, 5702-5709), as evidenced by the Nutrition Facts for Thomas’ Cinnamon Swirl Bread (downloaded 26 December 2018 from https://www.myfooddiary.com/foods/search?q=cinnamon+swirl+bread).
The teachings of Jakinovich, Zhou, and Cinnamon Spice Nutrition Facts are discussed above. As pertains to claim 2, Jakinovich teaches condiments such as salt and sugar (col 3: 33-36) that are coated with a zinc salt (50 mg per 1-6 grams of salt or sugar substrate, at col 4: 1-16), Zhou teaches an amount of cinnamaldehyde from 0.01 to 200 mg/day is effective in treating hypertension.
The combination of Jakinovich, Zhou, and Cinnamon Spice Nutrition Facts does not teach a method of claim 1 wherein the composition is a food product in which the cinnamaldehyde is present at a flavouring concentration of from 31.87 ppm to 6191 ppm.
Friedman teaches the missing element of the combination of Jakinovich, Zhou, and Cinnamon Spice Nutrition Facts.
Friedman teaches the amount of cinnamaldehyde in commercial food products. For example, Friedman teaches that cinnamon swirl bread contains 31.1 mg of cinnamaldehyde per 100 gm of bread (Table 4, pg 5707); calculated by the examiner as a level of 310 ppm of cinnamaldehyde and cinnamon toast crunch cereal contains 18.7 mg of cinnamaldehyde per 100 gm of cereal, an amount calculated by the examiner as 187 ppm. As such, the amount of   cinnamaldehyde in the two foods are within the claimed amount, as well as the amount of cinnamaldehyde considered effective as a daily dose for hypertension as taught by Zhou. 
The evidentiary art of Thomas’ Cinnamon Swirl Bread teaches an amount of added sugar of 6 grams.
It would have been obvious to one of ordinary skill in the art, before the effective filing date on the claimed invention, to select a level of cinnamaldehyde that is taught as useful for treating hypertension as taught by Zhou, to be incorporated into the method of Jakinovich and Zhou since Jakinovich teaches a useful, daily dose of zinc of 50 mg can be coated on the amount of sugar in a piece of cinnamon swirl bread (for example) and Friedman teaches the amount of cinnamaldehyde in a piece of cinnamon swirl bread is within the claimed amount and also within the amount taught by Zhou as effective for reducing blood pressure (hypertension). Furthermore, as recited in MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."
Thus, in view of the teachings of Jakinovich, Zhou, and Friedman, there would have been a reasonable expectation that a method comprising a food product comprising zinc and cinnamaldehyde could be successfully prepared and used in a method for treating a high blood pressure.	

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612